DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(d) rejection on claim 14 is hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 14 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101716180 A, its English abstract and its machine-assisted English translation) in view of Tadashi (JP 2712583, its English abstract and its machine-assisted English translation), Furuta (US 2005/0100593 A1) or Tanimoto et al (5,447,732).
Li teaches (see English abstract) a combined medicament for supplementing zinc and calcium wherein the zinc and calcium are released at a different areas of gastro-intestinal tract.  The preparation method for the zinc supplement comprises the steps of: taking zinc gluconate (instant nutritionally acceptable zinc salt of claims 4 and 5) and vitamin D; adding medicinal starch and microcrystalline cellulose and mixing; adding crushed superfine silica gel powder and evenly mixing; and sub-packaging into enteric capsules (the enteric capsules teach instant gastro-resistant material (enteric) and instant solid dosage form for oral administration).  The preparation method for the calcium supplement is also described in the abstract.  As stated by Li (see [0031] of English translation), zinc gluconate directly stimulates the stomach and is prone to stomach discomfort, nausea or vomiting and other gastrointestinal irritation symptoms.  However, Li’s medicament and its preparation method discussed above ensure that the vitamin D is not damaged in an acid environment and that direct stimulation of the stomach by zinc gluconate is avoided.  After patients take the two kinds of capsules (for supplementing zinc and calcium), effective components of the vitamin E and the calcium acetate will be rapidly disintegrated and absorbed in the stomach, and the vitamin D and the zinc gluconate will be disintegrated and absorbed in the intestine.  Li teaches (see English abstract) that its invention has the characteristics of high bioavailability and low side effect.
With respect to instant amount of the zinc present per solid dosage form, Li teaches (see pg.3, line 82 of machine-assisted English translation) that 8-15 g of zinc are present in 2000 enteric-coated capsules, which gives 4 -7.5 mg per enteric-coated capsule (as calculated by the Examiner).
Li does not teach using instant poly--glutamic acid in its medicament containing zinc gluconate.  However, as evidenced by Tadashi et al (see English abstract and pg.2 of machine translation (the paragraph under [Means for Solving Problems]), Furuta ([0007], [0008], [0021], [0022] and [0033]) or Tanimoto (col.2, lines 52-58 and claim 14), poly-gamma-glutamic acid is already known in the art as a mineral absorption promoter capable of solubilizing minerals (including zinc) in intestinal tracts and accelerating intestinal absorption of minerals (including zinc).  Since Li wants to ensure that direct stimulation of the stomach by zinc gluconate is avoided and that zinc gluconate is absorbed in the intestine, it would have been obvious to one skilled in the art to add poly-glutamic acid into Li’s medicament containing zinc gluconate so as to further ensure that direct stimulation of the stomach by zinc gluconate is avoided and that zinc gluconate is absorbed in the intestine instead.     
As to instant range for the molecular weight for the poly-glutamic acid,  Furuta ([0022] and [0033]) indicates that poly--glutamic acid should have molecular weight of 3,000-1,000,000 (which is 3kDa-1,000 kDa) in order to obtain effects of dissolution and acceleration of intestinal absorption of minerals (such as zinc, calcium, iron, magnesium and copper).  Tanimoto also indicates (col.6, lines 9-20 and claim 14) that the molecular weight of the poly-glutamic acid should range 10,000-300,000 in order to achieve acceleration of the absorption of minerals (such as zinc) in a human.  Both of those molecular weight ranges taught by Furuta and Tanimoto overlap with instant ranges of claims 1 and 2, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to instant range (10-40 wt.%) for the amount of the poly--glutamic acid (that is to be added to Li’s medicament containing zinc gluconate), as discussed above, the poly--glutamic acid is being added for the purpose of solubilizing minerals (such as zinc) in intestinal tract and accelerating intestinal absorption of minerals such as zinc (and such purpose is the same as that of instant invention).  When one adds poly--glutamic acid into Li’s medicament containing zinc gluconate (so as to solubilize zinc in intestinal tract and accelerate intestinal absorption of zinc), determining the optimum or workable ranges for the amount of poly--glutamic acid added would involve only routine skill in the art (since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233), and the determined optimum or workable range for the amount of poly-g-glutamic acid would lie within or at least overlap with instant range (10-40 wt.%) since the purpose of adding poly-g-glutamic acid (i.e., to accelerate and promote the intestinal absorption of zinc) is the same as that of instant invention.  
Therefore, Li in view of Furuta or Tanimoto renders obvious instant claims 1-6, 14 and 24-28. 
Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101716180 A) in view of Tadashi (JP 2712583, its English abstract and its machine-assisted English translation), Furuta (US 2005/0100593 A1) or Tanimoto et al (5,447,732) as applied to claim 1 above, and further in view of Ketter et al (US 2016/0151333 A1) or Millar (2,897,122).
Although Li teaches sub-packaging its medicament containing zinc gluconate into enteric capsules, the reference is silent as to the material for the enteric coating.  However, as evidenced by Ketter or Millar, instant gastro-resistant material is well known in the art: (i) Ketter teaches ([0019]) that enteric coatings applied to oral medications prevents the release of the active agent before it reaches the small intestine (by preventing the destruction of the active agent by the acidic environment of the stomach).  Ketter teaches that suitable enteric coating materials include shellac, methacrylic acid copolymers, hydroxypropyl methyl cellulose phthalate (instant hypromellose phthalate), polyvinyl acetate phthalate, hydroxypropyl methyl cellulose acetate succinate (instant hypromellose acetate succinate), zein and cellulose acetate phthalate; (ii) Alternatively, Millar teaches (col.2, lines 40-53) that polyvinyl acetate phthalate is an enteric coating material which has many advantages, such as being insoluble in aqueous fluids below pH 3.5 but readily soluble in intestinal juice having pH of 7-7.5, being able to provide smooth coatings without having to use hazardous solvents and using decreased amount of solvent and the number of coatings normally required with previously known enteric coating materials.  Therefore, it would have been obvious to one skilled in the art to use one of those enteric coating materials disclosed in Ketter or Millar as the enteric coating material in Li with a reasonable expectation of achieving those advantages as cited by Ketter or Millar.  Thus, Li in view of Tadashi, Furuta or Tanimoto, and further in view of Ketter or Millar renders obvious instant claims 7 and 29. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 14, 24-26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, 16, 18, 19 and 23 of copending Application No. 16/346,286 (reference application) in view of Tadashi (JP 2712583, its English abstract and its machine-assisted English translation) . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 11, 14, 16, 18, 19 and 23 of App.’286 teach a pharmaceutical composition formulated as a solid dosage form, comprising (i) a pharmaceutically acceptable Zn(II) salt, (iii) -polyglutamic acid and a gastro-resistant outer coating.  A pharmaceutical solid dosage formulation comprising a gastro-resistant outer coating implies that avoidance of direct stimulation of the stomach by the formulation is desired.  Also, as evidenced by Tadashi (JP’583), the -polyglutamic acid is known in the art to be used as a mineral absorption promoter capable of solubilizing minerals (such as zinc) in intestinal tracts and promoting intestinal absorption of minerals (such as zinc).  Instant ranges for the amount of -polyglutamic acid, instant range for the molecular weight of -polyglutamic acid and instant range for the amount of zinc present per solid dosage form would have been obvious to one skilled in the art before the effective filing date of the claimed invention since determining the optimum or workable ranges for such variables would involve only routine skills in the art.  Thus, claims of App.’286 render obvious instant claims 1-4, 6, 14, 24-26 and 28. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant state that their invention contemplates “presenting a Zinc salt in the presence of y-PGA such that zinc may be absorbed by being associated and transported with y-PGA in the large intestine and not necessarily via the transport mechanism for divalent metal ions operative in the small intestine.”  Applicants argue that the references cited in instant Office Action, considered either alone or in combination, would not have rendered obvious the claimed solid dosage form for zinc administration and that the Office has failed to articulate any basis that there would have been a reasonable expectation of success for combining a zine salt with y-PGA in a solid dosage form.  
Specifically, applicant argue that Tanimoto only refers to zinc once in its specification, stating that “any or all of the life-essential minerals, including calcium, iron, magnesium, zinc, copper, etc.” are “the minerals to be used according to the present invention.” Other than this single passing reference to zinc, applicant argue, Tanimoto does not provide any guidance as to how zinc absorption may be enhanced by y-PGA; much less any examples or data that this, indeed, was achieved.  Applicant argue that Tanimoto provides data for only for the calcium and iron, but not for zine or any other mineral in the list.  Even if Tanimoto had enabled calcium and iron, the statement as to the other “all of the life-essential minerals, including magnesium, zinc, copper, etc.” is not enabled and at best amounts to merely an invitation to experiment.  The Examiner disagrees.  Tanimoto’s claims 1, 14 and 15 clearly state that the mineral that is to be used together with -PGA is selected from calcium, iron, magnesium, zinc, copper and mixtures thereof.  So, Tanimoto is not giving a mere passing reference to zinc but clearly naming zinc as one of only five specific examples for the mineral that can be used with the -PGA.  The fact that Tanimoto does not use zinc in its working examples does not mean that zinc is not enabled.  MPEP 2121(I) states that prior art is presumed to be operable/enabling.  When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).
Next applicant argue that the scientific knowledge suggests that the chemistry and biology of the “life-essential minerals” are varied and thus do not necessarily function the same. Applicant argue that zinc differs from calcium and iron in many aspects, including coordination chemistry, uptake mechanisms and bioavailability, all of which are important aspects for zinc’s absorption.  Applicant argue that zinc also has different uptake mechanisms in comparison to calcium and iron, and to support or explain their argument, applicant refer to Figure 3 (for Ca2+ ion), Figure 9 (for Fe2+ ion) and Figure 10 (Zn2+ ion) of the 2018 review article authored by Jesse P. Goff (Exhibit 2). 
Additionally, applicant argue (citing Haase 2008 (Exhibit 3) that zinc bioavailability depends on a number of factors, including solubility in aqueous solution and that zinc absorption “is negatively influenced by dietary factors like zinc- chelating phytates, and supported by high amounts of protein and single amino acids, in particular histidine and methionine ....”.  Thus, applicant argue that given the distinct protein coordination chemistry, uptake mechanisms, and bioavailability considerations for zinc, one skilled in the art would have understood that -PGA, while purportedly being able to enhance absorption of minerals such as calcium or iron as in Tanimoto, would not necessarily function the same for zinc. Thus, though on its face Tanimoto might suggest using PGA to enhance the absorption of other “life-essential minerals,” given the state of the art and, in particular, the properties of zinc chemistry/biology/absorption that were known at or around the time of filing the instant application, one skilled in the art would actually not have had any expectation of success based on the teaching of Tanimoto, or any of the other evidentiary references in combination with Li.  Applicant furthermore argue that Ketter or Millar, additional references cited in the 103 rejection on claims 7 and 29, fails to remedy the deficiencies discussed above for Li, Tadashi, Furuta, or Tanimoto, and thus argue that claims 7 and 29 are patentable over the cited references.  The Examiner disagrees.  Firstly, the reference Goff (Exhibit 2) describes two modes of mineral absorption (see Figure 1): (i) transcellular transport (“active transport” as described by Tanimoto, or “the transport mechanism for divalent metal ions operative in the small intestine” as described by applicant), which allows for efficient uptake of minerals even at low concentrations via specialized mechanism (see Goff, pg.2766, left-hand column, last paragraph), which applicant have discussed in their argument using Figures 3, 9 and 10 of Goff; and (ii) paracellular transport (“passive transport” as described by Tanimoto), which relies on either diffusional (concentration) gradients of mineral ions across tight junctions or solvent drag where minerals dissolved in water can move across tight junctions with bulk flow of water (see Goff, pg.2765, left-hand column, last paragraph, and the whole right-hand column) which applicant have not discussed at all in their argument.  Paracellular absorption of minerals by diffusion of tight junction cation or anion pores may dominate when diets are high in mineral content (see Goff, pg.2768, left-hand column and the first paragraph of right-hand column).  When mineral content is marginal or deficient, transcellular transport is likely to be responsible for mineral absorption.  Since Li’s invention in view of Tadashi, Furuta or Tanimoto involves taking mineral supplements, i.e., high dietary mineral content, paracellular transport would be the dominant absorption mechanism, not transcellular transport mechanism (which was discussed by applicant in their argument to support their position that zinc, calcium and iron are different in chemistry, uptake mechanisms and bioavailability).  In paracellular transport mechanism, only concentration of the minerals in the intestinal fluid matters (therefore, one would expect that calcium, iron and zinc would behave in a similar way as long as they have the same concentrations and thus expect that -PGA would work similarly for zinc as it does for calcium or iron).
For the reasons stated above, instant 103 rejections over Li in view of Furuta or Tanimoto still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 18, 2022